UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AHMED ADNAN MOHAMMAD                )
AHJAM (ISN 326),                     )
                                     )
            Petitioner,              )
                                     )
      v.                             )   Civil Action No. 09-745 (RCL)
                                     )
BARACK OBAMA, et al.,                )
                                     )
            Respondents.             )
                                     )

                                              ORDER

       On October 22, 2013, this Court held a status conference by telephone with counsel in

this matter concerning this Court’s Order, Oct. 16, 2013, ECF No. 1768, setting a hearing date

and briefing schedule on Petitioner’s Motion [1748] for Partial Summary Judgment. Based on

the representations of counsel for the parties during the status conference, it is hereby

       ORDERED that the briefing schedule previously set by this Court in its October 16

Order is hereby VACATED. The government shall file its response to Petitioner’s Motion for

Partial Summary Judgment by December 16, 2013. It is further

       ORDERED that the hearing on Petitioner’s Motion for Partial Summary Judgment set by

this Court in its October 16 Order is hereby postponed pending further order of this Court. The

Court shall hold a further status conference for this matter at 9:30 a.m. on December 18, 2013,

and will set any further proceedings in this matter, if necessary, at that time.

       It is SO ORDERED this 23rd day of October 2013.

       Signed by Royce C. Lamberth, United States District Judge.